The judgment of the court was pronounced by
Eustis, C. J.
This is an action for damages, for the breach of a contract •for the sale of five hundred hogsheads of sugar on the defendant’s plantation situated pn the bayou Lafourche. Samples of the crop were delivered to the plaintiff, and the sugar was deliverable from the 1st tq the 15th of March, 1845, pn the plantation, the contract having been made in New Orleans. There was a verdict ip favor of the'plaintiff for $4,67.5, and the defendant has appealed.
Under the rule which this court has adopted in the case of Arrowsmith v. Gordon et al., ante p. 105, in which the provisions of opr Code pn the subject of damages have beep fully considered, ws can find no warrant in the evidence for the wliple amount of damages allowed by the jury. The estimate of the value of the sugar based on samples which had been for a month separated and in all probability kept in a dry place, is, as we consider, not a safe standard of the value of the sugar in hogsheads,
Giving the plaintiff the benefit of the market price of the article at the time pf the breach of the contract, with such other indemnity as we are authorized to grant, the verdict cannot be sustained.
W.e think that the breach of the contract was designed from some motive of interest, and, under article 1.928 of the Code, the defendant is liable for such damages as might have been foreseen, a? well as for those which were the direct and immediate consequence of the breach, but for no mor.e.
The market pric.e of spgar at the time of the defendant’s default we fix at cents per pound, which will give the sum of $1,875. The charges for expenses to which the plaintiff was subjected, to the amount of $90, the jury was *141justified in allowing. We consider it to be within our discretion to allow the plaintiff interest from the judicial demand.
The judgment appealed from is therefore reversed, and judgment rendered in favor of the plaintiff against the defendant for $1,965, with interest from judicial demand, and costs incurred in the court below ; those of the appeal to be paid by the plaintiff and appellee.